 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   JEROME CEASAR ALVERTO,
                                                          Case No. C19-5053-RBL-TLF
 7                          Plaintiff,
        v.                                                ORDER DIRECTING SERVICE OF
 8                                                        CIVIL RIGHTS COMPLAINT
     BRYAN DWAIN CLINE,
 9
                            Defendants.
10

11           This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff is proceeding

12   with this action pro se and in forma pauperis. The Court, having reviewed plaintiff’s amended

13   complaint, hereby ORDERS as follows:

14           (1)    Service by Clerk

15           The Clerk is directed to send the following to defendant Bryan Dwain Cline, Deputy,

16   Pierce County Sheriff’s Department, by first class mail: a copy of plaintiff’s Amended

17   Complaint, a copy of this Order, two copies of the notice of lawsuit and request for waiver of

18   service of summons, a waiver of service of summons, and a return envelope, postage prepaid,

19   addressed to the Clerk’s Office.

20           The Clerk shall also send courtesy copies of this Order and the Amended Complaint to

21   the Pierce County Prosecuting Attorney’s Office.

22           (2)    Response Required

23

24

25
     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 1
 1           Defendant(s) shall have thirty (30) days within which to return the enclosed waiver of

 2   service of summons. A defendant who timely returns the signed waiver shall have sixty (60)

 3   days after the date designated on the notice of lawsuit to file and serve an answer to the

 4   complaint or a motion permitted under Rule 12 of the Federal Rules of Civil Procedure.

 5           A defendant who fails to timely return the signed waiver will be personally served with a

 6   summons and complaint, and may be required to pay the full costs of such service, pursuant to

 7   Rule 4(d)(2) of the Federal Rules of Civil Procedure. A defendant who has been personally

 8   served shall file an answer or motion permitted under Rule 12 within twenty-one (21) days after

 9   service.

10           (3)    Filing and Service by Parties, Generally

11           All attorneys admitted to practice before this Court are required to file documents

12   electronically via the Court’s CM/ECF system. Counsel are directed to the Court’s website,

13   www.wawd.uscourts.gov, for a detailed description of the requirements for filing via CM/ECF.

14   All non-attorneys, such as pro se parties and/or prisoners, may continue to file a paper original

15   with the Clerk. All filings, whether filed electronically or in traditional paper format, must

16   indicate in the upper right hand corner the name of the magistrate judge to whom the document

17   is directed.

18           For any party filing electronically, when the total of all pages of a filing exceeds fifty

19   (50) pages in length, a paper copy of the document (with tabs or other organizing aids as

20   necessary) shall be delivered to the Clerk’s Office for chambers. The chambers copy must be

21   clearly marked with the words “Courtesy Copy of Electronic Filing for Chambers.”

22           Any document filed with the Court must be accompanied by proof that it has been served

23   upon all parties that have entered a notice of appearance in the underlying matter.

24

25
     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 2
 1          (4)     Motions, Generally

 2          Any request for court action shall be set forth in a motion, properly filed and served.

 3   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be submitted as a

 4   part of the motion itself and not in a separate document. The motion shall include in its caption

 5   (immediately below the title of the motion) a designation of the date the motion is to be noted for

 6   consideration upon the Court’s motion calendar.

 7          Stipulated and agreed motions, motions to file over-length motions or briefs, motions for

 8   reconsideration, joint submissions pursuant to the option procedure established in LCR 37(a)(2),

 9   motions for default, requests for the clerk to enter default judgment, and motions for the court to

10   enter default judgment where the opposing party has not appeared shall be noted for

11   consideration on the day they are filed. See LCR 7(d)(1). All other non-dispositive motions

12   shall be noted for consideration no earlier than the third Friday following filing and service of the

13   motion. See LCR 7(d)(3). All dispositive motions shall be noted for consideration no earlier

14   than the fourth Friday following filing and service of the motion. Id.

15          For electronic filers, all briefs and affidavits in opposition to either a dispositive or non-

16   dispositive motion shall be filed and served not later than 11:59 p.m. on the Monday

17   immediately preceding the date designated for consideration of the motion. If a party (i.e. a pro

18   se litigant and/or prisoner) files a paper original, that opposition must be received in the Clerk’s

19   office by 4:30 p.m. on the Monday preceding the date of consideration.

20          The party making the motion may file and serve, not later than 11:59 p.m. (if filing

21   electronically) or 4:30 p.m. (if filing a paper original with the Clerk’s office) on the date

22   designated for consideration of the motion, a reply to the opposing party’s briefs and affidavits.

23          (5)     Motions to Dismiss and Motions for Summary Judgment

24

25
     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 3
 1          Parties filing motions to dismiss pursuant to Rule 12 of the Federal Rules of Civil

 2   Procedure and motions for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

 3   Procedure should acquaint themselves with those rules. As noted above, these motions shall be

 4   noted for consideration no earlier than the fourth Friday following filing and service of the

 5   motion.

 6          Defendants filing motions to dismiss based on a failure to exhaust or motions for

 7   summary judge are advised that they MUST serve a Rand notice concurrently with motions to

 8   dismiss based on a failure to exhaust and motions for summary judgment so that pro se prisoner

 9   plaintiffs will have fair, timely and adequate notice of what is required of them in order to

10   oppose those motions. Woods v. Carey, 684 F.3d 934, 941 (9th Cir. 2012). The Ninth Circuit

11   has set forth model language for such notices:

12
                A motion for summary judgment under Rule 56 of the Federal Rules of
13              Civil Procedure will, if granted, end your case.

14             Rule 56 tells you what you must do in order to oppose a motion for
               summary judgment. Generally, summary judgment must be granted when
15             there is no genuine issue of material fact – that is, if there is no real
               dispute about any fact that would affect the result of your case, the party
16             who asked for summary judgment is entitled to judgment as a matter of
               law, which will end your case. When a party you are suing makes a
17             motion for summary judgment that is properly supported by declarations
               (or other sworn testimony), you cannot simply rely on what your
18             complaint says. Instead, you must set out specific facts in declarations,
               depositions, answers to interrogatories, or authenticated documents,
19             as provided in Rule 56(e), that contradict the facts shown in the
               defendant’s declarations and documents and show that there is a
20             genuine issue of material fact for trial. If you do not submit your own
               evidence in opposition, summary judgment, if appropriate, may be
21             entered against you. If summary judgment is granted, your case will
               be dismissed and there will be no trial.
22   Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added.)

23          Defendants who fail to file and serve the required Rand notice on plaintiff may have their

24   motion stricken from the Court’s calendar with leave to re-file.

25
     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 4
 1           (6)     Direct Communications with District Judge or Magistrate Judge

 2           No direct communication is to take place with the District Judge or Magistrate Judge with

 3   regard to this case. All relevant information and papers are to be directed to the Clerk.

 4           (7)     The Clerk is directed to send copies of this Order and of the Court’s pro se

 5   instruction sheet to plaintiff.

 6           Dated this 4th day of April, 2019.

 7

 8

 9                                                         A
                                                           Theresa L. Fricke
10                                                         United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER DIRECTING SERVICE OF CIVIL RIGHTS
     COMPLAINT - 5
